DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 01/05/21 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
signal-generation section (101SG @ figure 1) in claim 1.
signal-processing section (101SP @ figure 1) in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After completing a thorough search of independent claims 1 and 11 that the closest reference to Fontaine et al (US 2014/0118740 submitted by IDS) discloses, figure 1, the method also includes measuring an amount of power in the polarization-switched light beam to form a polarization-switched reference signal (SR), and detecting the transmitted polarization-switched light beam to form a polarization-switched detector signal (SD). The method further includes dividing the polarization-switched detector signal by the polarization-switched reference signal to define a normalized polarization-switched detector signal (SN). Processing the normalized polarization-switched detector signal determines the profile characteristic. Junnarkar et al (US 2005/0024627) discloses a waveguide under test can be exposed to a light signal whose polarization rotates between the vertical and horizontal polarizations. The intensity detected at a photodetector can be separated into AC and DC components. The AC components may be utilized to derive a characteristics which is indicative of birefringence of the waveguide. If the light signal is scanned over the waveguide under test, a measure of the birefringence at each position along the waveguide may be determined. Yao et al (US 2013/0321818) discloses a method for measuring polarization crosstalk in an optical birefringent medium is provided to include coupling a linearly polarized light of a broadband spectrum into an optical birefringent medium that supports two orthogonal polarization modes due to optical birefringence to produce an optical output signal out of the optical birefringent medium; directing the optical output signal into an optical interferometer to obtain optical interference of light between the two orthogonal polarization modes; processing the obtained optical interference to obtain an envelope spectral function of a polarization crosstalk between the two orthogonal polarization modes in the optical birefringent medium. However, none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claims 1 and 11.

The prior art of record, taken alone or in combination, fails discloses or render obvious a refracted near-field (RNF) measurement system and method used to measure at least one stress-based characteristic of a sample comprising all the specific elements with the specific combination including  a digital input/output (I/0) card configured to generate a digital control signal S5 that the defines the PS frequency; an analog input card electrically connected to the gain adjuster and the digital I/O card and configured to receive the gain-adjusted PS detector and reference signals SD' and SR' and the digital control signal S5 and use the digital control signal to synchronize the PS gain-adjusted detector and reference signals to define PS gain-adjusted synchronized detector and reference signals SD" and SR" each having respective steady-state portions SSD" and SSR"; and a computer/controller configured to: receive the PS gain-adjusted synchronized detector and reference signals SSD" and SSR" and using the steady-state portions SSD" and SSR" of these signals to define a measurement signal SN = SSD"/SSR"; and calculate the at least one stress-based characteristic using the measurement signal SN in set forth of claims 1 and 11, wherein dependent claims 2-10 are allowable by virtue of dependency on the allowed claim 1 and wherein dependent claims 12-29 are allowable by virtue of dependency on the allowed claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 7, 2022


						/SANG H NGUYEN/                                                                          Primary Examiner, Art Unit 2886